On Motion for Rehearing.
PER CURIAM.
On April 29, 1942, this Court affirmed the judgment of the trial court. On August 5, 1942, while this cause was pending on motion for rehearing, Chief Justice Smith filed a dissenting opinion expressing his views that the evidence was insufficient to support the jury finding that the speed of the ambulance was a proximate cause of the collision, and, further, that the evidence taken on the motion for a new trial showed jury misconduct requiring a reversal of the judgment and a remanding of the cause.
*521Thereafter, on November 18, 1942, this Court granted in part appellees’ motion to certify the dissent to the Supreme Court. The question of jury misconduct presenting a question of law was certified, while the question of the sufficiency of the evidence to support the jury finding to the effect that the speed of the ambulance proximately caused the collision, presenting only a fact question, was not certified.
On May 19, 1943, the Supreme Court answered the question certified to the effect that the record did not show jury misconduct as a matter of law. See the Supreme Court opinion, 171 S.W.2d 483.
We have this day received the mandate from the Supreme Court and, in keeping with the Supreme Court’s answer to the question certified, appellant’s motion for a rehearing will be overruled.